Case
 Case19-12337
      20-01022Doc
               Doc122-30
                   3-30 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit21.
                                                                          21.Deed
                                                                              Deedofof
                              Conveyance Page 1 of 8
Case
 Case19-12337
      20-01022Doc
               Doc122-30
                   3-30 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit21.
                                                                          21.Deed
                                                                              Deedofof
                              Conveyance Page 2 of 8
Case
 Case19-12337
      20-01022Doc
               Doc122-30
                   3-30 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit21.
                                                                          21.Deed
                                                                              Deedofof
                              Conveyance Page 3 of 8
Case
 Case19-12337
      20-01022Doc
               Doc122-30
                   3-30 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit21.
                                                                          21.Deed
                                                                              Deedofof
                              Conveyance Page 4 of 8
Case
 Case19-12337
      20-01022Doc
               Doc122-30
                   3-30 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit21.
                                                                          21.Deed
                                                                              Deedofof
                              Conveyance Page 5 of 8
Case
 Case19-12337
      20-01022Doc
               Doc122-30
                   3-30 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit21.
                                                                          21.Deed
                                                                              Deedofof
                              Conveyance Page 6 of 8
Case
 Case19-12337
      20-01022Doc
               Doc122-30
                   3-30 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit21.
                                                                          21.Deed
                                                                              Deedofof
                              Conveyance Page 7 of 8
Case
 Case19-12337
      20-01022Doc
               Doc122-30
                   3-30 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit21.
                                                                          21.Deed
                                                                              Deedofof
                              Conveyance Page 8 of 8
